Citation Nr: 0735305	
Decision Date: 11/08/07    Archive Date: 11/26/07	

DOCKET NO.  00-13 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the left ankle.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
August 1962 to July 1964, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  
In December 2003 and June 2006, the Board returned the case 
to the RO for additional development, and the case was 
subsequently returned to the Board for further appellate 
review.  

Service connection for a left ankle disorder was previously 
considered and denied by the RO in decisions dated in 
July and October 1984.  In December 2003, the Board 
apparently reopened the claim for service connection for a 
left ankle disorder.  


FINDING OF FACT

A fracture of the left ankle was not manifested during 
service, and any currently diagnosed left ankle disorder is 
not shown to be causally or etiologically related to service.  


CONCLUSION OF LAW

Residuals of a left ankle fracture were not incurred in 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in April 2001, February 2004 and July 2006.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  In 
this case, following content-complying notice, the case was 
most recently readjudicated by means of a supplemental 
statement of the case in June 2007.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Board returned the case in December 2003 and 
June 2006 in order to obtain additional evidence, including 
service medical records, private medical records, and records 
from the Social Security Administration.  While no service or 
private medical records were obtained despite the RO's 
attempt to assist the veteran in obtaining those records, 
additional service records in the form of morning reports 
were obtained.  In addition, the Social Security 
Administration informed the VA that any folder pertaining to 
the veteran had been destroyed and was unavailable.  Given 
the efforts pursuant to the remands in December 2003 and 
June 2006, the Board finds that all obtainable relevant 
evidence has been obtained and that there are no outstanding 
records that can be obtained in order to fairly decide this 
claim.  

The Board acknowledges also that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a left ankle disorder.  However, the 
Board is of the opinion that such an examination is 
unnecessary to make a decision in this case, because, as 
discussed below, the veteran's reported history of an in-
service left ankle injury or fracture is not credible.  See 
38 C.F.R. § 3.159(c)(4).  

As such, the Board will proceed with a decision on the 
veteran's claim based on the available evidence of record.  
The duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

The veteran contends that he sustained a fracture of his left 
ankle during service while stationed in Germany.  He reports 
that he received treatment at that time and that he has 
residual disability attributable to that injury.  The veteran 
points out that he has submitted X-rays taken in July 2000 
that show an old break in the left ankle.  Therefore, a 
favorable determination has been requested.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Turning to the evidence of record, the veteran's service 
medical records contain no evidence of complaints, treatment 
or diagnosis pertaining to the left ankle.  In addition, a 
physical examination performed in May 1964 in connection with 
the veteran's separation from service indicated that the 
lower extremities were normal on clinical evaluation.  On the 
Report of Medical History portion of the examination, the 
veteran denied experiencing swollen or painful joints, 
arthritis or rheumatism, and bone, joint or other deformity.  
When asked if he had any injury other than those already 
noted, he responded "NO."  He also responded "NO" when 
asked if he had consulted or been treated by clinics, 
physicians, or other practitioners within the past five 
years.  Morning reports do not show that the veteran was sick 
or hospitalized.

Medical records dated following separation from service show 
that during VA hospitalization from May to June 1987, the 
veteran gave a past surgical history of a broken left ankle 
in 1963.  An x-ray in October 1989 showed old, healed 
fractures of the distal tibia and fibula, with evidence of 
prior reduction and internal fixation, but fixation devices 
had been removed.  There appeared to be fusion between the 
tibia and talus.  A VA outpatient treatment record dated in 
October 2001 recorded that the veteran had developed some 
swelling of this left ankle with evidence of previous trauma 
that he denied.  It was noted that this had resolved the 
previous year.  An outpatient treatment record dated in 
November 2002 recorded that bone imaging scan performed in 
July 2002 disclosed a pertinent impression of degenerative 
changes of the ankles.  

Other medical records disclose that during VA hospitalization 
between March and April 1979, when the veteran was admitted 
for a psychiatric evaluation, his chief complaints included 
amnesia over the last 20 years.  The veteran reported that he 
had difficulty with the past two years with his memory and 
that before 1977 he had no memory and that he remembered only 
very little before that time.  A further VA hospitalization 
of the veteran between April and September 1979 showed that 
he was complaining of memory loss since June 1978, and during 
a VA hospitalization in January and February 1986, he was 
noted to be a confused historian.  A more recently dated 
record dated in April 2002 recorded that the veteran was a 
challenging historian whose recollections often did not match 
the records.  

Based on this record, the Board finds that service connection 
for residuals of a left ankle fracture is not warranted.  The 
veteran's service medical records contain no evidence that he 
sustained a left ankle injury or had surgery on his left 
ankle.  In fact, separation examination revealed normal 
evaluation of the lower extremities and the veteran denied 
any lower extremity complaints and any history of injury or 
treatment.

The post-service medical records dated prior to 1987 are 
devoid of any history of a previous fracture of the left 
ankle.  An x-ray in October 1989 indicated that the veteran 
had prior surgery on his left ankle.  While the veteran has 
reported that he received treatment for his left ankle at 
various times during and following separation from service, 
it is significant to the Board's analysis that the veteran 
has been described as a poor historian.  

In light of the absence of left ankle complaints or findings 
during service and the lack of any treatment for residuals of 
a left ankle fracture for more than 20 years following 
service, the Board concludes that the veteran did not suffer 
a left ankle injury or fracture during service.  The 
veteran's own statements about suffering a left ankle injury 
or fracture during service are found not to be credible.  The 
contemporaneous service medical records, including the 
veteran's history as reported on separation examination and 
the clinical evaluation conducted at that time, have the 
greatest probative value in determining whether such an 
injury occurred during service.  

It is also noteworthy that there is no medical opinion of 
record which suggests that the veteran's currently diagnosed 
left ankle disorder is in any way causally or etiologically 
related to service.  While the veteran is clearly of the 
opinion that his current left ankle disorder is related to 
service, as a lay person, he is not competent to offer an 
opinion that requires specialized training, such as the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Given the evidence against the claim, for the Board to 
conclude that the veteran's left ankle disorder had its 
origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim and that service connection 
for residuals of a left ankle fracture is not warranted.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a left ankle fracture is 
denied.  



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


